Citation Nr: 1829884	
Decision Date: 09/27/18    Archive Date: 10/03/18

DOCKET NO.  16-00 671	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs 



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1966 to July 1969.

2.  On February 14, 2018 and May 25, 2018, prior to the promulgation of a decision in the appeal, the Board received notifications from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The only issue on appeal before the Board is entitlement to an increased disability rating for PTSD.  In statements received by the Board, the Veteran requested to withdraw his VA Form 9 (substantive appeal) and his pending hearing request related to the issue on appeal.  The Veteran further stated that he was in receipt of a total disability rating based on individual unemployability (TDIU) and was happy with his current award.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MATTHEW W. 	BLACKWELDER
	Veterans Law Judge, Board of Veterans' Appeals